Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed 7/13/2022, for application 16/829,183.
Claims 1-3, 5-12, and 14-18 have been examined and are pending.  Claims 1, 5-10, and 14-18 have been amended.  Claims 4 and 13 have been canceled.  Claims 1 and 10 are independent claims. This Action is made FINAL.
Response to Arguments
The rejections of claims 1-9, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment.
Applicants’ arguments in the instant Amendment, filed on 7/13/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant argues as follows:  Claim Rejections Under 35 U.S.C. §103 The test for determining if a claim is rendered obvious by one or more references for purposes of a rejection under 35 U.S.C. § 103 is set forth in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007): "Under § 103, the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background the obviousness or nonobviousness of the subject matter is determined. Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Quoting Graham v. John Deere Co. of Kansas City, 383 U.S. 1 (1966). As set forth in MPEP 2143.03, to ascertain the differences between the prior art and the claims at issue, "[a]ll claim limitations must be considered" because "all words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 4247 Atty Docket No.: P19SFS0008 F.2d 1382, 1385. Furthermore, as set forth in KSR International Co. v. Teleflex Inc., quoting from In re Kahn, 441 F.3d 977, 988 (CA Fed. 2006), "[R]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasonings with some rational underpinning to support the legal conclusion of obviousness." Therefore, if the above-identified criteria are not met, then the cited reference(s) fails to render obvious the claimed invention and thus, the claimed invention is distinguishable over the cited reference(s). 
Examiner respectfully notes that a Graham v. John Deere Co. analysis is provided in the office action.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  1. Determining the scope and contents of the prior art.  2. Ascertaining the differences between the prior art and the claims at issue.  3. Resolving the level of ordinary skill in the pertinent art.  4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  The scope and contents of primary reference Patel have been determined.  Differences between the claimed invention and Patel have been ascertained.  Secondary reference, Strasser, has been cited for teaching these differences.  A motivational statement has been provided.
Applicant asserts as follows:  Claims 1, 3-10, and 12-18.  As noted above, claims 1, 3-10, and 12-18 stand rejected under 35 U.S.C. § 103 as being unpatentable over Patel and Strasser. Without a disclaimer to any other reason that may have been previously raised or can be raised for traversal of this rejection, this rejection is respectfully traversed for at least the following reasons.  Claim 1 as clarified recites: 1. A memory system comprising: a memory device including a plurality of cells; and a controller including a scrambler, which is coupled to the memory device and configured to: receive data having multiple bits; perform an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identify a state corresponding to the first scrambled data, among multiple state age distribution of multiple program-verification states; 8 transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value; and generate second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states. Independent claim 10 has been similarly amended. 
Examiner respectfully notes that, regarding claim 1, Patel discloses, in paragraph 0049, a memory system comprising: a memory device including a plurality of cells; in paragraph 0089,  a controller including a scrambler, which is coupled to the memory device and configured to; in paragraph 0041, receive data having multiple bits; in paragraph 0089, perform an exclusive OR (XOR) operation on the data to generate first scrambled data; in paragraphs 0041, 0077, and 0080, identify a state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states; in paragraph 0041, neighboring state, adjacent to the identified state; in paragraph 0066, a program and erase (PE) counter value; in paragraph 0089, generate second scrambled data for storage in a target cell among the plurality of cells.  Strasser discloses, in paragraphs 0240, 0245, and 0246, perform an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); paragraphs 0291, 0161, 0198, 0216, FIG. 3, identify a state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states; in paragraphs 0291, 0021, 0267, 0216, 0291, and FIG. 6C, transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value; in paragraphs 0288 and 0135, generate second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states.
Applicant argues as follows:  Applicant's specification discloses (with emphasis added): [0069] Each PV level characterizes threshold voltage (Vth) distribution for a particular value of TLC. TLCs may be programmed using an encoding scheme (e.g., Gray coding) as shown in FIG. 8B. [0072] The state changer 740 may identify a state corresponding to the first scrambled data (DataS) from among multiple states in a set threshold voltage distribution (e.g., the threshold voltage distribution of FIG. 8B). [0073] The state changer 740 may transition the first scrambled data (DataS) from the identified state to another state of the multiple states, in response to a program and erase (PE) counter value C. The PE counter value (C) may be generated by the PE counter 730. [0080] As described above, the scrambler 700 generates scrambled data through data XOR operation. 
Examiner respectfully notes that, regarding claim 1, Patel discloses, in paragraph 0049, a memory system comprising: a memory device including a plurality of cells; in paragraph 0089,  a controller including a scrambler, which is coupled to the memory device and configured to; in paragraph 0041, receive data having multiple bits; in paragraph 0089, perform an exclusive OR (XOR) operation on the data to generate first scrambled data; in paragraphs 0041, 0077, and 0080, identify a state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states; in paragraph 0041, neighboring state, adjacent to the identified state; in paragraph 0066, a program and erase (PE) counter value; in paragraph 0089, generate second scrambled data for storage in a target cell among the plurality of cells.  Strasser discloses, in paragraphs 0240, 0245, and 0246, perform an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); paragraphs 0291, 0161, 0198, 0216, FIG. 3, identify a state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states; in paragraphs 0291, 0021, 0267, 0216, 0291, and FIG. 6C, transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value; in paragraphs 0288 and 0135, generate second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states.
Applicant argues as follows:  Regarding the merits, the outstanding Office Action took a position that Strasser taught a) identifying a state corresponding to the first scrambled data, among multiple states in a set10 Atty Docket No.: P19SFS0008 App. No.: 16/829,183threshold voltage distribution and b) transitioning the first scrambled data from the identified state to another state of the multiple states in response to a program and erase (PE) counter value. More particularly, the Office Action relied on numbered paragraphs [0240] to [0246] of Strasser for an asserted teaching of generating first scrambled data. The Office Action then relied on numbered paragraph [0291] and FIG. 6 of Strasser for an asserted teaching of both a) identifying a state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution and b) transitioning the first scrambled data from the identified PV state to another PV state of the multiple states in response to a program and erase (PE) counter value. However, while Strasser may show the scrambling of data in numbered paragraphs [0240] to [0246], there is no linking of the teaching there to the teachings in numbered paragraph [0291] and FIG. 6 of Strasser relied on in the Office Action for an asserted teaching of identifying a state corresponding to the first scrambled data. Instead, numbered paragraph [0291] and FIG. 6 of Strasser merely describes the generic effect of applying program voltages levels to a memory cell. Strasser describes in numbered paragraph [0291]: Thus, in such an embodiment, two writes (one to the lower page and one to the upper page) are needed to move the multi-level cell from LO to L2, since the cell transitions through the intermediate state and the MLC device requires that the lower page be programmed before the upper page and does not allow partial programming of a page without an intervening erase operation. Thus, Strasser does not disclose or suggest: identify a state corresponding to scrambled data bits of the 12first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states. 
Examiner respectfully notes that Strasser discloses, in paragraphs 0291, 0161, 0198, 0216, and FIG. 6C, identify a state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states.
Applicant argues as follows:  Moreover, while numbered paragraph [0291] of Strasser may show a transitioning from one state to another state (e.g., "cause the MLC to transition to either L1 or L3"), there is no disclosure or suggestion in numbered paragraph [0291] and FIG. 6 of Strasser that the transitions noted therein are in response to a program and erase (PE) counter value, as claimed. 
Examiner respectfully notes that Patel discloses, in paragraphs 0041 and 0161, neighboring state, adjacent to the identified state.  Strasser discloses, in paragraphs 0291, 0267, and 0216 and FIG. 6C, transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value.

Applicant argues as follows:  Moreover, Strasser does not disclose or suggest to transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states. Even in view of Patel's numbered paragraph [0161] (applied in rejecting canceled claim 4 for teaching a "group . . . sensed at one or more different reference levels that each separate two adjacent date states"), the combination of Patel and Strasser would still not suggest to transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states. Hence, the combination of Patel and Strasser does not disclose or suggest: transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value. 
Atty Docket No.: P19SFS0008  Examiner respectfully notes that Patel discloses, in paragraphs 0041 and 0161, neighboring state, adjacent to the identified state.  Strasser discloses, in paragraphs 0291, 0267, and 0216 and FIG. 6C, transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 5002 to schedule an interview.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3, 5-10, and 12-18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Patel (US20150179275), filed December 19, 2013, in view of Strasser (US20140056068), filed October 30, 2013.
Regarding claim 1, Patel discloses a memory system comprising: 
a memory device including a plurality of cells (Patel, paragraph 0049, array of memory cells);
 a controller including a scrambler, which is coupled to the memory device and configured to (Patel, paragraph 0089, controller, scrambler 806, XOR operations);
receive data having multiple bits (Patel, paragraph 0041, multiple bits of data);
perform an exclusive OR (XOR) operation on the data to generate first scrambled data (Patel, paragraph 0089, scrambling process may involve XOR operations on successive portions of data of data; successive implies a first scrambled data is generated);
identify a state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states (Patel, paragraph 0041, four levels of information, one level for erase and three positive states, verify level, programming level of each element is read to determine how it compares to verify level; paragraph 0077, scrambling randomizes data states distribution; paragraph 0080, scramble user data which is to be stored);
neighboring state, adjacent to the identified state (Patel, paragraph 0041, neighboring states of 11, 10, 01, 00; paragraph 0161,  The group is sensed at one or more different reference levels that each separate two adjacent data states);
a program and erase (PE) counter value (Patel, paragraph 0066, program counter; programmed states, erased states); 
generate second scrambled data for storage in a target cell among the plurality of cells (Patel, paragraph 0089, scrambling process may involve XOR operations in which successive portions of data of data; successive implies a second scrambled data is generated).
Patel discloses performing an exclusive OR (XOR) operation on the data to generate first scrambled data; identifying a state corresponding to the first scrambled data, among multiple states; a program and erase (PE) counter value; generating second scrambled data for storage in a target cell among the plurality of cells; but does not explicitly disclose performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identifying a state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution; transitioning the first scrambled data from the identified state to another state of the multiple states in response to a program and erase (PE) counter value generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another state, among set encoding values for the multiple states.  
However, in an analogous art, Strasser discloses perform an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN) (Strasser, paragraphs 0240 and 0246, logical blocks, paragraph 0245, pseudorandom number, XOR, paragraph 0240, physical page); 
identify a state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi-level storage cell shows 3 voltage levels L0, L1, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraphs 0161 and 0198, erase cycle count; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation); 
transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi-level storage cell shows 3 voltage levels L0, L1, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraph 0267, scramble bits of data; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation );
generate second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states (Strasser, paragraph 0288, multi-level storage cell, voltage states encoded with binary values for adjacent states; paragraph 0135, binary state changes may vary based on encoding type/ value used). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Strasser with the method/ system of Patel to include performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identifying a state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution; generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another state, among set encoding values for the multiple states.
One would have been motivated to provide users with the benefits of a method for configuring storage cells by determining a usage history for a set of storage cells of a storage (Strasser paragraph 0007).
Regarding claim 3, Patel and Strasser disclose the memory system of claim 1. wherein the multiple states include an erase state and first program state to last program state in ascending order (Patel, paragraph 0006, Typically, a program voltage V.sub.PGM applied to the control gate during a program operation is applied as a series of pulses that increase in magnitude over time. In one possible approach, the magnitude of the pulses is increased with each successive pulse by a predetermined step size, e.g., 0.2-0.4 V. V.sub.PGM can be applied to the control gates of flash memory elements (i.e., ascending order); erase operation defined as negative with value 11 and positive values are 10, 01, 00 in paragraph 0041 so paragraph 0041 and 0006 at least imply an erase state and first program state to last program state in ascending order.).
Regarding claim 5, Patel and Strasser disclose the memory system of claim 4.  Patel discloses wherein the identified state and the another neighboring state are arranged in ascending order (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; data value 11 corresponds to negative value and 10, 01, and 00 correspond to positive values ).
Regarding claim 6, Patel and Strasser disclose the memory system of claim 5.  Strasser discloses wherein, when the identified state is the last program state, the another neighboring state is the erase state (Strasser, FIG. 6C, state 01 is the last program state and it neighbors erase state 11).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 7, Patel and Strasser disclose the memory system of claim 5.  Patel discloses wherein, when the identified state is the last program state, the another neighboring state is a state before the last program state (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; state 00 is considered to be the last program state).
Regarding claim 8, Patel and Strasser disclose the memory system of claim 4.  Patel discloses wherein the identified state and the another neighboring state are arranged in descending order (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; 11, 10, 01, and 00 are in descending order).
Regarding claim 9, Patel and Strasser disclose the memory system of claim 8.  Strasser discloses wherein, when the identified state is the erase state, the another neighboring state is the first program state (Strasser shows erase state 11 in FIG 6C is next to neighboring state 01 which is the first programming state ).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 10, Patel discloses a method for operating a memory system, which includes 
a memory device including a plurality of cells (Patel, paragraph 0049, array of memory cells);
 a controller including a scrambler, which is coupled to the memory device and suitable for (Patel, paragraph 0089, controller, scrambler 806, XOR operations);
receiving data having multiple bits (Patel, paragraph 0041, multiple bits of data);
performing an exclusive OR (XOR) operation on the data to generate first scrambled data (Patel, paragraph 0089, scrambling process may involve XOR operations on successive portions of data of data; successive implies a first scrambled data is generated); 
identifying a state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states (Patel, paragraph 0041, four levels of information, one level for erase and three positive states, verify level, programming level of each element is read to determine how it compares to verify level; paragraph 0077, scrambling randomizes data states distribution; paragraph 0080, scramble user data which is to be stored);
neighboring state, adjacent to the identified state (Patel, paragraph 0041, neighboring states of 11, 10, 01, 00; paragraph 0161,  The group is sensed at one or more different reference levels that each separate two adjacent data states);
a program and erase (PE) counter value (Patel, paragraph 0066, program counter; programmed states, erased states);
generating second scrambled data for storage in a target cell among the plurality of cells (Patel, paragraph 0089, scrambling process may involve XOR operations in which successive portions of data of data; successive implies a second scrambled data is generated).
Patel discloses performing an exclusive OR (XOR) operation on the data to generate first scrambled data; identifying a state corresponding to the first scrambled data, among multiple states; a program and erase (PE) counter value; generating second scrambled data for storage in a target cell among the plurality of cells; but does not explicitly disclose performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identifying a state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution; generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another state, among set encoding values for the multiple states; identifying a state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states; transitioning the first scrambled data from the identified state to another neighboring state- adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value; and generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states.  
However, in an analogous art, Strasser discloses performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN) (Strasser, paragraphs 0240 and 0246, logical blocks, paragraph 0245, pseudorandom number, XOR, paragraph 0240, physical page); 
identifying a state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi-level storage cell shows 3 voltage levels L0, L1, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraphs 0161 and 0198, erase cycle count; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation);
transitioning the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi-level storage cell shows 3 voltage levels L0, L1, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraph 0267, scramble bits of data; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation );
generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states (Strasser, paragraph 0288, multi-level storage cell, voltage states encoded with binary values for adjacent states; paragraph 0135, binary state changes may vary based on encoding type/ value used)..
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Strasser with the method/ system of Patel to include performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identifying a state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states; transitioning the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value; generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states.
One would have been motivated to provide users with the benefits of a method for configuring storage cells by determining a usage history for a set of storage cells of a storage (Strasser paragraph 0007).
Regarding claim 12, Patel and Strasser disclose the method of claim 10.  Patel discloses wherein the multiple states include an erase state and first program state to last program state in ascending order.  (Patel, paragraph 0006, Typically, a program voltage V.sub.PGM applied to the control gate during a program operation is applied as a series of pulses that increase in magnitude over time. In one possible approach, the magnitude of the pulses is increased with each successive pulse by a predetermined step size, e.g., 0.2-0.4 V. V.sub.PGM can be applied to the control gates of flash memory elements (i.e., ascending order) and erase operation defined as negative with value 11 and positive values are 10, 01, 00 in paragraph 0041 so paragraph 0041 and 0006 at least imply an erase state and first program state to last program state in ascending order.).
Regarding claim 14, Patel and Strasser disclose the method of claim 12.  Patel discloses wherein the identified state and the another neighboring state are arranged in ascending order (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; paragraph 0006, Typically, a program voltage V.sub.PGM applied to the control gate during a program operation is applied as a series of pulses that increase in magnitude over time.  Ascending order encompasses a series of pulses that increase in magnitude over time).
Regarding claim 15, Patel and Strasser disclose the method of claim 14.  Patel discloses wherein, when the identified state is the last program state, the another neighboring state is the erase state (Strasser, FIG. 6C, state 01 is the last program state and it neighbors erase state 11).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 16, Patel and Strasser disclose the method of claim 14.  Patel discloses wherein, when the identified state is the last program state, the another neighboring state is a state before the last program state (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; state 00 is considered to be the last program state).
Regarding claim 17, Patel and Strasser disclose the method of claim 12.  Patel discloses wherein the identified state and the another neighboring state are arranged in descending order  (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; 11, 10, 01, and 00 are in descending order).
Regarding claim 18, Patel and Strasser disclose the method of claim 17  Patel discloses wherein, when the identified state is the erase state, the another neighboring state is the first program state (Strasser shows erase state 11 in FIG 6C is next to neighboring state 01 which is the first programming state ).  The motivation is the same as that of the claim from which this claim depends.
Claims 2 and 11 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Patel (US20150179275), filed December 19, 2013, in view of Strasser (US20140056068), filed October 30, 2013, and further in view of Lin (US20190095123), filed June 22, 2018.
Regarding claim 2, Patel and Strasser disclose the memory system of claim 1.
Patel and Strasser do not explicitly disclose wherein the plurality of cells includes a group of triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page. 
However, in an analogous art, Lin discloses wherein the plurality of cells includes a group of triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page (Lin, paragraph 0033, Triple-Level Cells (TLCs), when each NAND memory cell is TLC capable of recording eight states, one physical wordline may include pages P#0 (MSB pages), pages P#1 (referred to as Center Significant Bit CSB pages) and pages P#2 (LSB pages), and the rest may be deduced by analogy. In further alternative embodiments, when each NAND memory cell is QLC capable of recording sixteen states, one physical wordline may include MSB, CSB, LSB and Top Significant Bit (TSB) pages.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lin with the method/ system of Patel and Strasser to include wherein the plurality of cells includes a group of triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page.
One would have been motivated to provide users with the benefits of correcting for a host consumption of bandwidth to perform an access procedure (Lin: paragraphs 0004-0006).
Regarding claim 11, Patel and Strasser disclose the method of claim 10.
Patel and Strasser do not explicitly disclose wherein each of the plurality of cells includes triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page.  
However, in an analogous art, Lin discloses wherein each of the plurality of cells includes triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page (Lin, paragraph 0033, Triple-Level Cells (TLCs), when each NAND memory cell is TLC capable of recording eight states, one physical wordline may include pages P#0 (MSB pages), pages P#1 (referred to as Center Significant Bit CSB pages) and pages P#2 (LSB pages), and the rest may be deduced by analogy. In further alternative embodiments, when each NAND memory cell is QLC capable of recording sixteen states, one physical wordline may include MSB, CSB, LSB and Top Significant Bit (TSB) pages.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lin with the method/ system of Patel and Strasser to include wherein each of the plurality of cells includes triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page.
One would have been motivated to provide users with the benefits of correcting for a host consumption of bandwidth to perform an access procedure (Lin: paragraphs 0004-0006).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439